Title: General Orders, 1 June 1780
From: Washington, George
To: 



Head Quarters Morristown Thursday June 1st 1780
Parole Luxemburgh  Countersigns Lyme Lynn

[Officers] Of the Day Tomorrow[:] Colonel Jackson[,] Major Clifton[,] Brigadier Major Van Laer
A trusty Serjeant Corporal and nine men from Stark’s brigade with their Arms blankets and three days provisions to be sent to the Adjutant General’s quarters 8 o clock tomorrow morning to guard some Prisoners of War to Philadelphia.
At a General Court martial of the Line where of Colonel Gansevoort was president May 25th Lieutenant Hunt of the 4th New York regiment was tried charged with “Marching the old Main Guard of the 11th of May last, to camp in a disorderly manner and permitting the men to straggle contrary to the ordinance of the Army.”
The Court on mature Consideration of the charge and the Evidence are of opinion that Lieutenant Hunt is Guilty of the Charge against him being in breach of that part of the 3d Article of the 22d Chapter of the regulations for the Order and Discipline of the Troops which respects marching an old Guard to Camp and do sentence Lieutenant Hunt to be reprimanded in General orders.
The Conduct of Lieutenant Hunt was highly unmilitary and

blameable—Too frequent instances occur of similar irregularities and they are at all times inexcuseable.
Lieutenant Hunt is released from his arrest.
